Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/03/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 09/13/2021 is a has CON of 15/984,199 05/18/2018 PAT 11147063 FOREIGN APPLICATIONS KOREA, REPUBLIC OF 10-2017-0061836 05/18/2017 is/are acknowledged.
Drawings
3.  	The drawings were received on 09/13/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 09/13/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 09/13/2021 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6,11 and 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,6, 10 and 15 of U.S. Patent No. 11147063. Although the claims at issue are not identical, they are not patentably distinct from each other.
 	As per claim 1. A method for a terminal in a wireless communication system, the method comprising: identifying a reference subcarrier spacing value; receiving random access channel (RACH) configuration information; determining a resource to be used for transmitting a random access preamble based on the RACH configuration information and the reference subcarrier spacing value; and transmitting the random access preamble using the determined resource (claim 1. A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, system information including random access channel (RACH) configuration information, the RACH configuration information including a physical RACH (PRACH) configuration index; identifying a subcarrier spacing based on the RACH configuration information; identifying a resource in which a random access preamble is to be transmitted based on information on a slot in which the random access preamble is to be transmitted and a symbol offset indicating a starting position of the random access preamble in the slot; and transmitting, to the base station, the random access preamble based on the resource, wherein the information on the slot is based on the PRACH configuration index and the subcarrier spacing, and wherein the symbol offset is based on the subcarrier spacing).  
 
	As per claim 6. A method for a base station in a wireless communication system, the method comprising: transmitting random access channel (RACH) configuration information; and receiving a random access preamble through a resource determined based on the RACH configuration information and a reference subcarrier spacing value (claim 6. A method performed by a base station in a communication system, the method comprising: transmitting, to a terminal, system information including random access channel (RACH) configuration information, the RACH configuration information including a physical RACH (PRACH) configuration index; and receiving, from the terminal, a random access preamble on a resource which is identified based on information on a slot in which the random access preamble is to be transmitted and a symbol offset indicating a starting position of the random access preamble in the slot, wherein the information on the slot is based on the PRACH configuration index and a subcarrier spacing, wherein the symbol offset is based on the subcarrier spacing, and wherein the subcarrier spacing is based on the RACH configuration information.).  
	 As per claim 11. A terminal in a wireless communication system, comprising: a transceiver; and a controller configured to: identify a reference subcarrier spacing value, control the transceiver to receive random access channel (RACH) configuration information, determine a resource to be used for transmitting a random access preamble based on the RACH configuration information and the reference subcarrier spacing value, and control the transceiver to transmit the random access preamble using the determined resource (claim 10. A terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: control the transceiver to receive, from a base station, system information including random access channel (RACH) configuration information, the RACH configuration information including a physical RACH (PRACH) configuration index, identify a subcarrier spacing based on the RACH configuration information, identify a resource in which a random access preamble is to be transmitted based on information on a slot in which the random access preamble is to be transmitted and a symbol offset indicating a starting position of the random access preamble in the slot, and control the transceiver to transmit, to the base station, the random access preamble based on the resource, wherein the information on the slot is based on the PRACH configuration index and the subcarrier spacing, and wherein the symbol offset is based on the subcarrier spacing).  
 	As per claim 16. A base station in a wireless communication system, comprising: a transceiver; and a controller configured to: control the transceiver to transmit random access channel (RACH) configuration information, and control the transceiver to receive a random access preamble through a resource determined based on the RACH configuration information and a reference subcarrier spacing value (claim 15. A base station in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: control the transceiver to transmit system information including random access channel (RACH) configuration information, the RACH configuration information including a physical RACH (PRACH) configuration index, and control the transceiver to receive a random access preamble on a resource which is identified based on information on a slot in which the random access preamble is to be transmitted and a symbol offset indicating a starting position of the random access preamble in the slot, wherein the information on the slot is based on the PRACH configuration index and a subcarrier spacing, wherein the symbol offset is based on the subcarrier spacing, and wherein the subcarrier spacing is based on the RACH configuration information).  
 Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims  1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20140126460 A1 Bienas et al. (Hereinafter “Bienas").
 	As per claim 1, Bienas teaches a method for a terminal in a wireless communication system, the method comprising: identifying a reference subcarrier spacing value (para [0147-0148], fig. 6, identifying the received configuration information from the base station);  receiving random access channel (RACH) configuration information (para [0147-0148], fig. 6,   receiving RACH assignment configuration from the base station);  determining a resource to be used for transmitting a random access preamble based on the RACH configuration information and the reference subcarrier spacing value (para [0147-0148], fig. 6,  determining the resources slot allocated by the base station to the terminal  and reference subcarrier spacing value);  and transmitting the random access preamble using the determined resource ( para [0147-0148], [0037] fig. 6, transmitting the random access preamble using the determined resource). 
 	As per claim 2, Bienas teaches the method of claim 1, wherein: determining a resource comprises determining a slot to be used for transmitting the random access preamble (para [0148], determining the RACH resource assignment and timer value associated with configuration for the transmitting the random access preamble), and the slot is determined based on a slot offset value indicated by the RACH configuration information and the reference subcarrier spacing value (para [0148], slot such as the timer value associated with RACH configuration and frequency value). 
  	As per claim 4, Bienas teaches the method of claim 1, wherein: the reference subcarrier spacing value is determined based on the subcarrier spacing value of the random access preamble, and the subcarrier spacing value of the random access preamble is determined based on system information received by the terminal (para (para [0147-0148], reference information in the received information slot is determined and spacing value of the random access preamble is determined based on system information received by the terminal).
 	As per claim 6, Bienas teaches a method for a base station in a wireless communication system, the method comprising: transmitting random access channel (RACH) configuration Information (para [0147-0148], fig. 6, base station is transmitting RACH configuration Information to the relay station and mobile station);  and receiving a random access preamble through a resource determined based on the RACH configuration information and a reference subcarrier spacing value ( para [0147-0148], fig. 6, relay station and mobile station receiving the configuration information based on the   RACH configuration information and a reference subcarrier spacing value and slot information such as timer information). 
 	As per claim 7, Bienas teaches the method of claim 6, wherein: the determined resource includes a slot used to transmit the random access preamble(para [0148], determining the RACH resource assignment and timer value associated with configuration for the transmitting the random access preamble), and the slot is determined based on a slot offset value indicated by the RACH configuration information and the reference subcarrier spacing value (para [0148], slot such as the timer value associated with RACH configuration and frequency value).
	As per claim 9, Bienas teaches the method of claim 6, wherein: the reference subcarrier spacing value is determined based on the subcarrier spacing value of the random access preamble, and the subcarrier spacing value of the random access preamble is determined based on system information received by a terminal(para (para [0147-0148], reference information in the received information slot is determined and spacing value of the random access preamble is determined based on system information received by the terminal).
 	As per claim 11, Bienas teaches a terminal in a wireless communication system, comprising: a transceiver(para [0147-0148], fig. 6, identifying the received configuration information from the base station);  and a controller configured to: identify a reference subcarrier spacing value, control the transceiver to receive random access channel (RACH) configuration information(para [0147-0148], fig. 6,   receiving RACH assignment configuration from the base station), determine a resource to be used for transmitting a random access preamble based on the RACH configuration information and the reference subcarrier spacing value(para [0147-0148], fig. 6,  determining the resources slot allocated by the base station to the terminal  and reference subcarrier spacing value), and control the transceiver to transmit the random access preamble using the determined resource( para [0147-0148], [0037] fig. 6, transmitting the random access preamble using the determined resource). 
	As per claim 12, Bienas teaches the terminal of claim 11, wherein: the controller is configured to determine a slot to be used for transmitting the random access preamble (para [0148], determining the RACH resource assignment and timer value associated with configuration for the transmitting the random access preamble),, and the slot is determined based on a slot offset value indicated by the RACH configuration information and the reference subcarrier spacing value(para [0148], slot such as the timer value associated with RACH configuration and frequency value).
	As per claim 14, Bienas teaches the terminal of claim 11, wherein: the reference subcarrier spacing value is determined based on the subcarrier spacing value of the random access preamble, and the subcarrier spacing value of the random access preamble is determined based on system information received by the terminal(para (para [0147-0148], reference information in the received information slot is determined and spacing value of the random access preamble is determined based on system information received by the terminal). 
	As per claim 16, Bienas teaches a base station in a wireless communication system (fig. 6, base station and and terminal is communicating for random access preamble transmission), comprising: a transceiver;  and a controller configured to: control the transceiver to transmit random access channel (RACH) configuration information (para [0147-0148], fig. 6, base station is transmitting RACH configuration Information to the relay station and mobile station), and control the transceiver to receive a random access preamble through a resource determined based on the RACH configuration information and a reference subcarrier spacing value ( para [0147-0148], fig. 6, relay station and mobile station receiving the configuration information based on the   RACH configuration information and a reference subcarrier spacing value and slot information such as timer information).
 	As per claim 17, Bienas teaches the base station of claim 16, wherein: the determined resource includes a slot used to transmit the random access preamble (para [0148], determining the RACH resource assignment and timer value associated with configuration for the transmitting the random access preamble), and the slot is determined based on a slot offset value indicated by the RACH configuration information and the reference subcarrier spacing value (para [0148], slot such as the timer value associated with RACH configuration and frequency value).
 	As per claim 19, Bienas teaches the base station of claim 16, wherein: the reference subcarrier spacing value is determined based on the subcarrier spacing value of the random access preamble, and the subcarrier spacing value of the random access preamble is 
determined based on system information received by a terminal(para [0147-0148], reference information in the received information slot is determined and spacing value of the random access preamble is determined based on system information received by the terminal).. 
  			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  3,5, 8, 10, 13, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienas further view of US PG Pub US 20180242275 A1 to MILITANO et al (hereinafter MILITANO).
	As per claim 3, Bienas, teaches the method of claim 1, MILITANO teaches wherein determining a resource comprises: determining a number of RACH transmission resources associated with a received synchronization block (para [0010], determining the number of RACH transmission resources associated received information such as 64 preambles);  if the number of RACH transmission resources associated with a received synchronization block is larger than one (para [0010], based on the received information and determines that 64 preamble and since it is greater than 1 selects random access channel), randomly selecting one of the number of RACH transmission resources, and determining the selected RACH transmission resource as the resource to be used for transmitting the random access preamble (para [0013], fig.2, selecting the received RACH transmission resource information and determines and used for transmitting the random access preamble). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Bienas by  determining a number of RACH transmission resources associated with a received synchronization block; if the number of RACH transmission resources associated with a received synchronization block is larger than one, randomly selecting one of the number of RACH transmission resources, and determining the selected RACH transmission resource as the resource to be used for transmitting the random access preamble. as suggested by MILITANO, this modification would benefit   Bienas for provide a mechanism that handles a wireless device or communication of the wireless device in an efficient manner.
 	As per claim 5, Bienas,   teaches the method of claim 1, MILITANO teaches wherein an RA-RNTI corresponding to the resource to be used for transmitting the random access preamble is determined based on a slot index calculated based on the reference subcarrier spacing value (para [0009], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 8, Bienas, teaches the method of claim 6, MILITANO teaches wherein the determined resource is a randomly selected one of at least two RACH transmission resources associated with a 
synchronization block (para [0010], based on the received information and determines that 64 preamble and since it is greater than 1 selects random access channel). 
 	Examiner supplies the same rationale as supplied in claim 3.
 	As per claim 10, Bienas,   teaches the method of claim 6, MILITANO teaches wherein an RA-RNTI corresponding to the resource to be used for transmitting the random access preamble is determined based on a slot index calculated based on the reference subcarrier spacing value(para [0009], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 13, Bienas,   teaches the terminal of claim 11, MILITANO teaches wherein the controller is configured to: determine a number of RACH transmission resources associated with a received synchronization block(para [0010], determining the number of RACH transmission resources associated received information such as 64 preambles), if the number of RACH transmission resources associated with a received synchronization block is larger than one(para [0010], based on the received information and determines that 64 preamble and since it is greater than 1 selects random access channel), randomly select one of the number of RACH transmission resources, and determine the selected RACH transmission resource as the resource to be used for transmitting the random access preamble(para [0013], fig.2, selecting the received RACH transmission resource information and determines and used for transmitting the random access preamble).. 
 	 Examiner supplies the same rationale as supplied in claim 3.
	As per claim 15, Bienas,   teaches the terminal of claim 11, MILITANO teaches wherein an RA-RNTI corresponding to the resource to be used for transmitting the random access preamble is determined based on a slot index calculated based on the reference subcarrier spacing value (para [0009], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information). 
  	Examiner supplies the same rationale as supplied in claim 3.
	As per claim 18, Bienas,   teaches the base station of claim 16, MILITANO teaches wherein the determined resource is a randomly selected one of at least two RACH transmission resources associated with a synchronization block(para [0010], based on the received information and determines that 64 preamble and since it is greater than 1 selects random access channel). 
 	  Examiner supplies the same rationale as supplied in claim 3.
	As per claim 20, Bienas,   teaches the base station of claim 16, MILITANO teaches wherein an RA-RNTI corresponding to the resource to be used for transmitting the random access preamble is determined based on a slot index calculated based on the reference subcarrier spacing value (para [0009], RA-RNTI is determined from a time slot number in which the RACH preamble is sent in a RACH Request and used for transmitting the random access preamble based on slot information).. 
 	Examiner supplies the same rationale as supplied in claim 3.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20100278064 A1; US Patent Publication US 20100296451 A1,   US Patent Publication US 20090175292 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467